 12DECISIONS OF NATIONAL LABOR RELATIONS BOARDBrewery and Beer Distributor Drivers, Helpers and PlatformMen, Local 830, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,Independ-entandDelawareValleyBeer Distributors Association.CaseNo. 4-CC-98.November 9, 1959DECISION AND ORDEROn August 22, 1958, Trial Examiner Louis Plost issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent, theGeneral Counsel, and the Charging Party filed exceptions to the In-termediate Report, and supporting briefs and memoranda.On October 20, 1958, on the basis of its decision inRa-Rich Manu-facturing Corp.,'the Board issued an Order sustaining certain ex-ceptionsmade by the Respondent and making available to theRespondent pretrial written statements of the General Counsel's wit-nesses.On October 31, 1958, on motion of the Respondent, the Boardissued an Order Reopening Record and Remanding Proceeding forthe purpose of conducting a further hearing.A further hearing washeld on May 20,1959.On July 27, 1959, Trial Examiner Plost issued his SupplementalIntermediate Report, a copy of which is attached hereto, in which hefound no reason to modify or change the findings, conclusions, andrecommendations in his Intermediate Report.Thereafter, the Re-spondent filed exceptions to the Supplemental Intermediate Report.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Rodgers, Jenkins, andFanning].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the In-termediate Report, the Supplemental Intermediate Report, the ex-ceptions and briefs, and the entire record, and hereby adopts thefindings, conclusions, and recommendations of the Trial Examinerinsofar as they are consistent with the decision herein.1.The Charging Party, hereinafter called the Association, con-sists of approximately 27 retail beer distributors in the Philadelphiaarea.All but one are members of Respondent local, and the majority1121 NLRB 700.125 NLRB No. 6. BREWERY ANDBEER DISTRIBUTOR DRIVERS, ETC.13are engaged in one- or two-man operations.The Association wasformed by these distributors in March of 1958, following their re-fusalto sign the collective-bargainingagreementsought by Respond-ent.Thereafter, in March and April 1958, Respondent engaged inpicketing and other conduct at the premises of certain breweries andwholesale distributors named in the complaint, with the result thatat least 10 members of the Association were unable to procure beerfrom these sources.The Trial Examiner found that Respondent by the above conductviolated Section 8(b) (4) (A).We agree with his conclusion thatSection 8 (b) (4) (A) was violated, but in finding the requisite induce-ment under the statute, rely execlusively upon the following inci-dents, uncontradicted in the record, whereby Respondent's representa-tives specifically instructed employees of the wholesale and importingdistributors not to deliver beer to certain of the retail distributors : 2(a)On March 11, 1958, Martin Miller of Copenhagen Castle BeerDistributing Company placed an order for beer at Scott and Grauer,importing distributors.The order taker asked Respondent's steward,Alex Schroeder, whether it was "all right" to load Miller's truck,whereupon Schroeder replied Miller could get no beer because hehad not signed Respondent's contract.(b)On March 18, Miller attempted to get beer at Esslinger, Inc.Frank Feeney,Esslinger's shipper, stated he could not load Miller'struck while "those fellows are standing in front of the brewery,"referring to a nearbyline ofmen which included Respondent'ssteward, Lester Parker.At this point, Parker walked over to Feeney,pointed at Miller,and inthe presence of other platform workersstated, "This guy doesn't get any beer.He hasn't signed the contract."(c)On March 19,1958, Frank Barrett, a member of the Association,drove his truck to Ortlieb Brewing Company to purchase beer.Barrett had refused to sign Respondent's contract, and Respondent'ssteward, John McAneny, told Barrett, "You can't have any beer."McAn'eny then instructed Ortlieb's platform man, Vince, to unloadBarrett's empty bottles, but not to give him any beer.(d)The same day, James Lynham, doingbusiness as Jim's BeerDistributors, tried toplace anorder at Ortlieb's.The platform mansaid, "I am sorry, Jim, I can't wait on you.You will have to seeMcAneny." Lynham then approached steward McAneny, who was2We do not adopt the Trial Examiner's finding that members of the Associationwere not party to, or bound by, a contract executed in March 1958,between Local 830and the Philadelphia Beer Distrillutors Association.This contract allegedly containeda "hot-cargo"clause.We find it unnecessary to decide whether such a contract existed;for even assuming its existence,the Supreme Court has held that a union may not law-fully enforce a "hot-cargo"agreement by conduct which induces or encourages em-ployeeswithin the meaning of Section 8(b) (4) (D).Local 1976,United Brotherhoodof Carpenters and Joinersof America,AFL, at al.v.N.L.R.B. (Sand DoordPlywoodCo.), 357 U.S. 93, affg. 241 F. 2d 147(C.A. 9).Such inducement and encouragementis amply evidenced here.' 14DECISIONS OF NATIONAL LABOR RELATIONS BOARDstanding in front of the loading platform.McAneny said Lynhamcould get no beer because he had not signed the union contract.(e)At Esslinger's,also onMarch 19, Louis DeRosa of DeRosaBeer Distributor was told by the platform loader, "I can't give youany beer as long as that man is picketing," referring to Respondent'ssteward, Parker, who was walking up and down in front of theplatform.Parker then told a platform worker, "No beer for DeRosa.Don't load that truck."(f)A similar incident took place on March 19 at the William GretzBrewing Company. Respondent's steward told the loader, "No beerfor DeRosa, he didn't sign a contract."(g)On March 24, DeRosa attempted to get beer from AntonioOriglio, an importing distributor.Respondent's steward, FrankVadino, told DeRosa "No beer, DeRosa," whereupon one of Origlio'semployees, who had overheard Vadino's remark, told DeRosa to"get theout of here."(h)SinclairWashington, doing businessasSinclair'sBeerDistributor, placed an order on April 3 at Scott and Grauer's.Grauer instructed Alex Schroeder, an employee and Respondent'ssteward, to fill the order.. Schroeder refused, stating in thepresenceof employees : "He hasn't signed a contract.He is not a memberof the union. I will not serve him."On the basis of these incidents, and withoutpassingon the legalityof Respondent's picketing and activities other than those specifiedabove, we find that Respondent induced and encouraged the em-ployees of Scott and Grauer, Esslinger, Inc., Ortlieb Brewing Com-pany,William Gretz Brewing Company, and Antonio Origlio torefuse to perform services for their employers, with an object offorcing or requiring said employers to cease doing business withCopenhagen Castle Beer Distributing Company, Inc., Frank Barrett,Jim's Beer Distributors, DeRosa Beer Distributor,and Sinclair'sBeer Distributor.'2.The General Counsel and the Charging Party except to theTrialExaminer's failuretofind that Respondent independentlyviolated Section 8 (b) (4) (A) by inducing employees to cease workwith an object of forcing and requiring employers and self-employed3The Respondent excepts to the Trial Examiner's refusal to admit evidence that Asso-ciationmembers had no permanent places of business at which Respondent could ade-quately picket.SeeBrewery and Beverage Drivers and Workers,Local Union No. 67,et al. (Washington Coca-Cola Bottling Works,Inc.),107 NLRB 299, enfd. 220 F. 2d 380(C.A.,D.C.).However, even had the Trial Examiner accepted Respondent's offer ofproof, the instances of direct inducement of employees hereinbefore enumerated wouldbe sufficient to establish the violations of Section 8(b) (4) (A).See, e.g.,HighwayTruck Drivers and Helpers,Local 107,Teamsters(VirginiaCarolina Freight Lines,Inc.),123 NLRB 551;International Union of United Brewery, Fleur, Cereal, ,loft Drinkand DistilleryWorkers of America,AFL-CIOetat.(AdolphCoorsCompany),121NLRB 271. Accordingly,we find no prejudicial error in the Trial Examiner's ruling. BREWERY AND BEER DISTRIBUTOR DRIVERS, ETC.15persons to join the Respondent labor organization .4We find meritin this exception.The record discloses that all members of the Association except one,SinclairWashington, were members of Respondent local.Washing-ton, a new distributor, commenced operations in October 1957, andshortly thereafter was told by Guy Basal, Respondent's president,that it was the "general procedure" for all one-man operators to jointhe union. In a subsequent conversation, Secretary-Treasurer LouisLanni told Washington that in order to get beer he "should belongto the union." In January 1958, Washington attempted to place anorder for beer at Antonio Origlio's, an importing distributor.He wasasked for his union card by Respondent's steward, Frank Vadino, andwas told to go "sign up" and he "wouldn't have any trouble." There-after on April 3, as foundsupra,Respondent unlawfully inducedemployees of Scott and Grauer to cease performing services for theiremployer, with an object of forcing Scott and Grauer to cease doingbusiness with Sinclair Washington, i.e., Sinclair's Beer Distributor.On that occasion, Respondent's steward, Alex Schroeder, expresslystated he would not serve Washington because he had not signed Re-spondent's contract,and because he was not a member of Respondentunion.In view of the earlier remarks of Lanni and Basal to Wash-ington regarding his union membership, and Schroeder's expressstatement on April 3, it is clear and we find that one object of Re-spondent's inducement of employees on April 3 was to require Sin-clairWashington, a self-employed person, to join Respondent labororganization.Accordingly, we find this violation of Section 8(b)(4) (A), as alleged.THE REMEDYWe find merit in the exceptions of the General Counsel and theCharging Party to the failure of the Trial Examiner to recommendthat the Respondent cease and desist from engaging in unlawfulsecondary conduct, not only against those secondary employers spe-cifically named, but any other secondary employers.The order re-quested is the normal remedy provided by the Board upon findingSection 8 (b) (4) (A) violations,5 and conforms essentially to the lan-guage of this section of the Act.We shall therefore issue our normalorder as regards other secondary employers.4 Section 18(b) (4) (A)provides in part that"It shall be an unfair labor practice for alabor organization or its agents.to induce or encourage the employees of any employerto engage in, a strike or a concerted refusal in the course of their employment . . . toperform any services,where an object thereof is: . . . forcing or requiring any em-ployer or self-employed person to join any labor or employer organization...TheTrial Examiner did not pass on this allegation of the complaint.s See, e.g.,Local No. 980,International Hod Carriers',et al.(The Kroger Company),119NLRB 469;Local 691,InternationalBrotherhood of Teamsters,etc.(MorganDrive-Away,Inc.),121 NLRB 1039;Local No.688,Warehouse and Distribution Work-ers' Union,etc. (Acme Paper Company, et al.),121 NLRB 702. 16DECISIONS-OF NATIONAL LABOR RELATIONS -BOARDRespondent excepts to that portion of the recommended order whichenjoins unlawful secondary boycott activity against all members ofthe Association, and is not limited to those retail beer distributors whoare the primary employers specifically involved in this proceeding.Although the specific violations of Section 8 (b) (4) (A) found hereinare limited to incidents involving five individual members of the As-sociation, we believe the record adequately supports the issuance of abroad order to afford protection to the other primary retail beerdistributors who are similarly situated and similarly endangered.'The evidence amply shows the existence of a pervasive purpose andobject of the Respondent to prevent all retail beer distributors in theRespondent's jurisdictional area from obtaining beer from the varioussuppliers, i.e., secondary employers, unless these distributors acceptand sign the contract offered by the Respondent.Thus, for example, on March 11, 1958, retail distributor Frank Bar-rett telephoned Guy Basal, Respondent's president, to find out whyhe could not get beer. Basal told him, "We are tired of you guys .. .You are not going to get nothing." Shortly thereafter, Respondent'ssteward, Michael O'Kane, told the trafficmanagerforWilliam GretzBrewing Company that "the distributors" were not going to be loaded,as they had not signed Respondent's contract.On March 19 StewardMcAneny told Distributor Norman Samoiloff that "you guys" did notsign the contracts so "you can't get beer."We are of the opinion that the foregoing, and the record as a whole,constitutes reasonable basis for anticipating that the Respondent, un-less enjoined, will extend its unlawful secondary boycott activitiesto the retail beer distributors generally.Accordingly, we shall orderthat the Respondent cease and desist from engaging in unlawfulsecondary pressures against the named primary employers, "or anyother employer." 7ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that Brewery and Beer DistributorDrivers, Helpers and Platform Men, Local 830, International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers of Amer-6 Cf.International Brotherhood of Teamsters, etc., Local No. 554 (Clark Bros. Trans-ferCo.), 262 F. 2d 456 (C.A., D.C.), remanding for further proceedings 116 NLRB1891;Local926,international Union of Operating Engineers, AFL-CIO, et al. (ArmcoDrainage & Metal Products, Inc.),267 F. 2d 418 (C.A. 5), modifying 120 NLRB 188.7 See, e.g.,International Union of United Brewery, Flour, Cereal, Soft Drink and Dis-tilleryWorkers of America, AFL-CIO, et al. (Adolph Coors Company) supra; DallasGeneral Drivers,at al.(Dallas County Construction Employers'Association,Inc.),124NLRB 696. BREWERY AND BEER DISTRIBUTOR DRIVERS, ETC.17ica, Independent, its officers, representatives, agents, successors, andassigns, shall :1.Cease and desist from :(a)Engaging in a strike, or inducing and encouraging the em-ployees of Scott and Grauer, Esslinger, Inc., Ortlieb Brewing Com-pany, William Gretz Brewing Company, Antonio Origlio, or any otheremployer, to engage in a strike or concerted refusal in the course oftheir employment to use, manufacture, process, transport, or other-wise handle or work on any goods, articles, materials, or commodities,or to perform any services for their employer, where an object thereofis to force or require said employers or other persons to cease doingbusiness with Copenhagen Castle Beer Distributing Company, Inc.,Frank Barrett, Jim's Beer Distributors, DeRosa Beer Distributor,Sinclair's Beer Distributor, or any other employer; or to force or re-quire SinclairWashington or any other employer or self-employedperson to join Respondent labor organization.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Post at its business offices and meeting halls in Philadelphia,Pennsylvania, and all other places where notices to its members areusually posted, copies of the notice attached hereto marked "AppendixA." 8 Copies of said notice, to be furnished by the Regional Directorfor the Fourth Region, shall, after being duly signed by official rep-resentatives of the Respondent, be posted immediately upon receiptthereof and maintained for a period of 60 consecutive days thereafterin conspicuous places, including all places where notices to their mem-bers are customarily posted.Reasonable steps shall be taken by theRespondents to insure that said notices are not altered, defaced, orcovered by any other material.(b)Mail to the Regional Director for the Fourth Region signedcopies of the notice attached hereto marked "Appendix A," for post-ing at the premises of Scott and Grauer, Esslinger, Inc., Ortlieb Brew-ing Company, William Gretz Brewing Company, Antonio Origlio,Copenhagen Castle Beer Distributing Company, Inc., Frank Barrett,Jim's Beer Distributors, DeRosa Beer Distributor, and Sinclair'sBeer Distributor, should the above named employers be willing topost such notice.(c)Notify the Regional Director for the Fourth Region, in writing,within 10 days from the date of this Order, what steps Respondenthas taken to comply herewith.$ In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." 1$DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX ANOTICE TO ALL MEMBERS OF BREWERY AND BEER DISTRIBUTOR DRIVERS,HELPERSAND PLATFORM MEN, LOCAL 830, INTERNATIONAL BROTHER-HOODOF TEAMSTERS, CHAUFFEURS, WAREHOUSEMEN AND HELPERS OFAMERICA, INDEPENDENTPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the Labor Manage-ment Relations Act, we hereby notify you that :WE WILL NOT engage in a strike or induce or encourage em-ployees of Scott and Grauer, Esslinger, Inc., Ortlieb BrewingCompany, William Gretz Brewing Company, Antonio Origlio,or any other employer, to engage in a strike or concerted refusalin the course of their employment to use, manufacture, process,transport, or otherwise handle or work on any goods, articles, ma-terials, or commodities, or to perform any services for their em-ployer, where an object thereof is to force or require said employ-ers or other persons, to cease doing business with CopenhagenCastle Beer Distributing Company, Inc., Frank Barrett, Jim'sBeer Distributors, DeRosa Beer Distributor, Sinclair's Beer Dis-tributor, or any other employer; or to force or require SinclairWashington or any other employer or self-employed person tojoin Respondent labor organization.BREWERY AND BEER DISTRIBUTOR DRIVERS,HELPERS AND PLATFORM MEN, LOCAL 830,INTERNATIONAL BROTHERHOOD OF TEAM-STERS,CHAUFFEURS, WAREHOUSEMEN ANDHELPERS OF AMERICA, INDEPENDENT,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTSTATEMENTOF THE CASE.Ithaving been. charged by the Delaware Valley Beer Distributors Association(herein called the Association) that the Brewery and Beer Distributor Drivers,Helpers and Platform Men, Local 830, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, Independent (herein calledRespondent or Local 830) had beenengagingin and is engaging in- unfair laborpractices affecting commerce, as set forth and defined in the National Labor RelationsAct, as amended, 61 Stat.. 136, hereinafter called the Act 1 the General, Counsel ofthe National. Labor Relations. Board. by the Regional-, Director for the- Fourth1The charge was filed March 13, 1958. The amended charge was filed March 14,1958. BREWERY AND BEER DISTRIBUTOR DRIVERS, ETC..:19Region, issued an amended complaint and notice of hearing dated May 6, 1958, alleg-ing that the Respondent had engaged in and was engaging in unfair labor practicesCopies of the complaint and notice of hearing were duly served on the Respondentand the Charging Party.With respect to the unfair labor practices the complaint alleged in substance:That since on or about March 1, 1958, the Respondent Local 830 has been engagedin a labor dispute with members of the Association; that since on or about March10, 1958, the Respondent has picketed, ordered, directed, instructed, and appealedto the employees of some or all of the following employers: C. Schmidt and Sons,Inc.,Harry F. Ortlieb Brewing Company, Esslinger, Inc., William Gretz BrewingCompany, Scott and Grauer, Antonio Origlio, and Smiler Beverage Company notto load the trucks of members of the Association, or to deliver beer to members ofthe Association; the above named picketed employers being strangers to the disputebetween Local 830 and the Association.The complaint alleged:By the acts described above, performed with the object set forth above, and byeach of said acts, the Respondent did induce and encourage and is inducing andencouraging the employees Of other employers to engage in a strike or a con-certed refusal in the coursg'bf their employment to process, transport, or other-wise handle or work on,any goods, articles, or commodities or to perform anyserviceswith the objet of: (a) Forcing or requiring the employer and self-employed person, members of the Association, to join a labor organization; and(b) forcing or requiring other employers or persons to cease doing business withmembers of the Association, and thereby did engage in and is engaging in un-fair labor practices within the meaning of Section 8, subsection (b) (4) (A) ofthe Act.The Respondent duly filed an answer: Pursuant to notice a hearing was heldbefore Louis Plost, the duly designated Trial Examiner, at Philadelphia, Pennsyl-vania, on June 2 and 5, 1958, inclusive.The General Counsel, the Respondent, andthe Association were represented by counsel, all being hereinafter referred to in thenames of their principals.The parties participated in the hearing, were affordedfull opportunity to be heard, to examine and cross-examine witnesses, to introduceevidence bearing on the issues, to argue orally on the record, and to file briefs, pro-posed findings of fact, and conclusions of law with the Trial Examiner.The Respondent moved to consolidate the instant matter with Case No.4-CA-1690.No complaint had been issued in No. 4-CA-1690. The Trial Examinerdenied the motion.The Respondent in its answer and at the hearing disputed the Board's jurisdiction,raised a "hot-cargo" issue, argued that the members of the Association were pre-cluded from bringing the charge because they had named Local 830 their representa-tive.The Trial Examiner will discuss these matters in detail later herein.At the conclusion of the evidence in the General Counsel's case-in-chief andagain at the close of the hearing the Respondent moved to dismiss the complaint.Ruling was reserved.This ruling and any other reserved rulings are disposed of bythe final findings in the report.A date was set for the filing of briefs with the Trial Examiner.The date wasextended by the Chief Trial Examiner to July 15, at the request of the Respondentmade after the close of the hearing.No oral argument was presented. Briefs have been received from the Respondentand the General Counsel.Upon the entire record in the case, and from his observation of the witnesses, theTrial Examiner makes the following:2 Sec. (8). (b) It shall be an unfair labor practice for a labor organization or itsagent-(4) to engage in, or to induce or encourage the employees of any employer toengage in, a strike or a concerted refusal in the course of their employment to use,manufacture, process, transport, or otherwise handle or work on any goods, articles,materials, or commodities, or to perform any services where an object thereof is :(A) forcing or requiring any employer or self-employed person to join any laboror employer organization or any employer or other person to cease using, selling,handling, transporting, or otherwise dealing in the products of any other producer,processor, or manufacturer, or to cease doing business with any other person ; . . . 20DECISIONSOF NATIONALLABOR RELATIONS BOARDFINDINGS OF FACT1.THE BUSINESS OFTHE AFFECTEDPARTIESA. The Charging PartyPrimary EmployerThe record is clear that the Delaware Valley Beer Distributors Association (Asso-ciation), the Charging Party herein, was formed sometime in March 1958 its mem-bers being retail domestic beer distributors whose business is largely confined to thePhiladelphia area.3The members of the Association are mostlyengaged inone man or family opera-tions, the husband making deliveries and picking up merchandise while his wifeminds the telephone. In those cases, where the owner-operator has other than familyhelp he generally has but one employee.Of those members of the Associationtestifying all but one 4 as well as their employees are members of Local 830.The domestic distribution of beer, in which all of the Association members areengaged is subject to the Malt Beverage Code of Pennsylvania which provides thatsuch domestic distributors of beer must purchase and sell beer only within the State.There is no contention that any of the members of the Association are, in thecourse of their operations as domestic beer distributors, engaged in interstatecommerce.B. The Secondary EmployersThere is no dispute that as alleged in the complaint:C. Schmidt and Sons, Inc. (herein called Schmidt), Harry F. Ortlieb BrewingCompany (herein called Ortlieb), Esslinger, Inc. (herein called Esslinger), andWilliam Gretz Brewing Company (herein called Gretz), and herein collectivelycalled the Brewers, are each engaged in Philadelphia, Pennsylvania in the manu-facture andsaleof beer and related malt products.During the past yearSchmidt, Ortlieb Esslinger and Gretz each sold and shipped beer and relatedproducts valued at in excess of $50,000, directly from their respective plants inPhiladelphia, Pennsylvania to points and places outside the Commonwealth ofPennsylvania.The parties stipulated that the bottle platform workers ("meaning workers onthe bottle platforms, platforms at which bottles and cases and so on, consisting ofbottles distributed") at Esslinger and Ortlieb, all but one or two bottle platformworkers at Schmidt, and all the bottle platform employees at Gretz are representedbyLocal 183of the Brewery and Beverage Union.5The Respondent Local 830 however represents the drivers employed by theBrewers.The complaint further alleged:Scott and Grauer, Antonio Origlio (herein called Origlio), Smiler BeverageCompany (herein called Smiler), and herein collectively called Importing Dis-tributors, are engaged at Philadelphia, Pennsylvania, in the sale and distributionof beer.During the past year Scott and Grauer purchased and caused to beshipped beer valuedat inexcess of $500,000 to its establishment in Philadelphia,Pennsylvania, directly from points and places outside the Commonwealth ofPennsylvania.The record discloses Local 830 to be the representative of all the employees ofthe importing distributors involved herein.Thereisnodispute that members of the Association ordinarily purchased the beerwhich they distribute and sell in the city of Philadelphia from the Brewers Schmidt,Ortlieb, Esslinger, Gretz, and the Importing Distributors Scott and Grauer, Origlio,and Smiler.C. The Respondent'scontentions1.StandardsAt the hearing the Respondent, by motion, challenged the Board's jurisdiction inthe matter, and in its brief argues:8 Louis Lanni, secretary-treasurer of Local 830, testified that certain domestic beerdistributors did not sign the 1958 contract between Local 830 and the PhiladelphiaBeer Distributors Association, although previously "they have signed them every year."4SinclairWashington.6 Not connected with the Respondent Local 830. BREWERYAND BEER DISTRIBUTOR DRIVERS, ETC.21These beer distributors[the members of the Charging Party]purchase beerfrom breweries and importing distributors.The beer purchased from breweriesismanufactured here in Pennsylvania.Beer purchased from importing dis-tributors comes to rest in Pennsylvania before being purchased by these beerdistributors.Any interruption in the business of these beer distributors hasno affect upon the flow of goods and commerce because their product,a readilysalable commodity,will be sold by others, if not by them.We, therefore,submit that the Board's jurisdictional standards have certainlynot been met in this case.In addition,theGeneral Counsel has not estab-lished that the alleged unfair labor practices"affect commerce"within themeaningof the Act.The Trial Examiner finds no merit in the motions or argument.Section8(b) (4) (A)is designed to safeguard the interests of strangers to a dispute betweena union and an employer and prevent the interruption of the strangers'businessoperations by reason of the conduct of the real parties to the dispute.In determining if any particular case comes within the standards to be met beforeitwill assume jurisdiction,in secondary boycott cases(8(b) (4) (A))the Boarddetermined in theMcAllister Transfer Inc.,case6that "it is not the particular busi-ness between the primary employer and the secondary employer at the locationaffected,but rather the entire business of the secondary at that location that governsin applying the Board's jurisdictional standards...[Emphasis supplied.]Theessential facts of jurisdiction over the breweries and the Importing Distributors areadmitted in the answer.Where a pattern of unfair labor practices extends to varioussecondary employers,who standing alone do not meet the minimum requirements,the Board will extend its jurisdiction to them.For as it said inEuclid Food Inc.,7"The power of the Board thus having been invoked to deal with a pattern of conductaffecting enterprises,both within and without the jurisdictional standards,it seemsto us only reasonable, and effectuating the purposes of the Act to give the broadestscope to the remedy we apply." In theJourneyman Barberscase8and in its latestpronouncement on the subject,made after the hearing herein,9 the Board held "thatjurisdictionmay be asserted by totaling the direct outflow of the primary employerand the services of the secondary employers,thus satisfying the Board's $100,000indirect outflow standard."As has been found hereineachof the Breweries involved sold and shipped beervalued at more than $50,000 to points outside Pennsylvania and Scott and Grauer"imported" more than $500,000 worth of beer into Pennsylvania during the pastyear.Thus the Board's direct outflow and direct inflow standards have been met.2.ContractThe Respondent's answer reads:Respondent has no dispute with any members of the alleged Association overthe wages,hours and other terms and conditions of employment of the em-ployees employed by members of the said Association.Respondent furtheravers that all but two of the charging parties in the instant case have unlawfullyand, in violation of Section 8(a)(5) of the National Labor Relations Act, asamended, failed and refused to sign the collective bargaining agreement negoti-ated on their behalf by the Philadelphia Beer Distributors Association, theircollective bargaining representative,pursuant to a Power of Attorney and whichthey are obligated to sign either under the said Power of Attorney or pursuantto a Memorandum of Agreement signed by each of them or they have, in fact,signed the collective bargainingAgreementbetween the Philadelphia BeerDistributorsAssociation and the Respondent.Respondent denies that it didengage in any dispute with anyone concerning the status of any members ofanyassociation as members in Respondent Union.The Respondent argues in its brief:We have previously pointed out that the ten beer distributors involved inthismatter are either members of,or bound by the collective bargaining con-ducted by,the Philadelphia Beer Distributors Association.Theywere part of8110 NLRB 1769-1772.7118 NLRB 130.s 120 NLRB 936.° Chauffeurs,Teamsters&Helpers,LocalNo.564,International Brotherhood of Teawt-8ters,etc. (The Light Co., Inc.),121 NLRB 221.535'828-60-vol. 125-3 22DECISIONS OF NATIONAL LABOR RELATIONS BOARDa multi-employer bargaining unit.We may assume that the attempt of thesebeer distributors to form their own organization in March, 1958, constitutes anattempt to withdraw from this multi-employer collective bargaining unit.Therecord is uncontradicted that this attempt to withdraw took place only after themulti-employer collective bargainingAgreement had been negotiated andcompleted.Louis Lanni, secretary-treasurer of Local 830, testified that: Local 830 and thePhiladelphia Beer Distributors Association since 1940 had been under contract; thecontract was negotiated by representatives and then signed by "every beer distributorin Philadelphia County"; the last contract expired September 30, 1957, and a nowcontracteffectiveby its terms October 1, was negotiated.It is clear regardless of the dates appearing on the contract that it was not offeredfor signature of the various distributors until March 11, 1958.Thus, Guy Basal,president of Local 830, testified that on March 11 he gave out "cards" permittingthe loading of beer for distributors because at that time "we hadn't had thecontract."Lanni further testified that after the contract was negotiated it was given to eachdistributor to sign and the same method of negotiaion and signing had always beenin effect.He testified:They come in in a body sometimes, but they sign individually.Q. (By the Trial Examiner.)They sign individually?A. Individually.Q. All on the same document?A. Not all on the same document. They sign the same document, butseparately.They each get a copy of it.Q. Each one signs his own copy?A. His own contract.The Respondent seeks to shunt aside the fact that although Local 830 previouslyhad the right to negotiate a contract for the signators, the negotiated contract afterbeing individually signed and binding them had expired September 30, 1957.Untileach distributor signed a new agreement the Respondent did not represent him.Assumingarguendothat all members of the Association (Charging Party) arebound by the contract between Local 830 and the Philadelphia Beer DistributorsAssociation, which clearly some of them did not sign, it does not follow that Local830 may enforce the terms of the contract or obtain signatures to it by secondaryboycott.The Trial Examiner sees no merit in the Respondent's contention that theCharging Party was precluded from filing the charge herein nor the Regional Direc-tor from issuing the complaint because of any contract Local 830 may have or hadwith the Philadelphia Beer Distributors Association.2.Hot cargoThe Respondent pleaded and argued that the incorporation of a hot-cargo clausein its contracts with the Brewers and Independent Distributors protects its conductalleged to be unlawful in the complaint.The decision of the Supreme Court inLocal 1976, United Brotherhopd of Car-penters and Joiners of America, A.F.L., at al. v. N.L.R.B.,t°as to the so-called hot-cargo provisions in collective-bargaining agreements, has disposed of hot cargo asa defense in conduct violative of Section 8(b) (4) (A). InLocal Union No.929(TheMengel Company),120 NLRB 1756;Biltmore FurnitureManufacturingCorporation,120 NLRB 1728; andJahncke Service, Inc.,120 NLRB 1741, theBoard promptly fell into line with the Court's decision.It.THE RESPONDENTRespondent, Brewery and Beer Distributor Drivers, Helpers and Platform Men,Local 830, International Brotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, Independent, is a labor organization within themeaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESAs heretofore found the contract between Local 830 and thePhiladelphia BeerDistributors Association expired September 30, 1957, anda new contract negoti-10357 U.S. 93. BREWERY AND BEER DISTRIBUTOR DRIVERS, ETC.23ated.Before anindividual copy of thiscontract,according to establishedcustom,was turned over to each member of the PhiladelphiaBeerDistributors for theirindividualsignatures,as PhiladelphiaBeerDistributors did not sign for its members,certainmembers of Philadelphia Beer Distributors formed the Association, theCharging Party herein.Guy Basal, president of Local 830, testified that on March 11, 1958, before thenew contract was ready he issued certain "cards" to "whoever came in the office,"the "cards" being thebusinesscard of Louis Lanni, secretary-treasurer of Local 830,upon the back of which Basal wrote, "okay to load" and his signature.According.to Basalhe issued the cards because of "confusion around Schmidt's Brewery andour people were expecting the contracts to be signed that morning."He testified:Imean,our people in the breweries know our contract.They know that wewill not work.We have a clause in our contract that we don't have to workwith non-union people.Our people feel that if a man hasn't got a contract—he is not aunion man.We don't have to tell them.They know that.Theyhave known it for years and years.According to Basal when a card was issued "I expected them to show it to the manon the platform."Basal further testified that as the contracts were signed he furnished the signerwith a sticker reading "Signed up with Local No. 830" to put on his truck.Frank Barrett (whose testimony was undenied) conductsa one-manretail beerdistributing operation, has no employees, is a member of Local 830, joined thecharging Association in March 1958, anddid not sign the contractbetween Local830 and the Philadelphia Beer Distributors, testified that: on March 11, 1958, hewent to the office of Local 830 to obtain and was given a "white card," which wasthe business card of Secretary -Treasurer Louis Lanni upon the back of which waswritten in ink "F. Barrett-OK-Grub," Grub being a business agent for Local 830;Grub told him the card "would be good to get beer for two days-at any breweryor local importing distributor"; he then went to the Schmidt Brewery where Chick[Charles] Fee, the steward for Local 830 there, stopped him and "asked me if Ihad a card from theunion"; and he showed Fee the "white card" and Fee then toldSchmidt's cashier "to give me beer." 11As found herein the platform men at the breweries, with a fewisolated excep-tions,werenot membersof Local 830.Barrett further testified he then went from Schmidt to Ortlieb.At Ortlieb hediscovered that his "white card" was notan "open sesame" tothe brewer's stock.As he drove up, John McAneny, the steward for Local 830 accostedhim.Barretttestified:Q.What did Mr. McAneny tell you?A. He askedme ifI had signed a contract.I said,"No, I hadn't." I said,"I have a white card."He said, "That is no good any more."He continued:Q. (By Mr.Brockman.)After he told you the whitecard wasn't any good,what did you do?A. I told him I had just leftthe union and I got a load of beer at Schmidt's,and theytold me thecard was good for two days.He said,"Well, it ain't goodno more.You got to go back andsign a contract."Barrett then telephoned President Basal at the Respondent's office holding the fol-lowing conversation:I told him that I had just left up there,and I had got a load of beer atSchmidt's and the cardwas good fortwo days.I said,"I am at Ortlieb's, andI wantto get twentycases of quarts."Q.What did he say?"President Guy Basal named the Respondent's stewards at the secondary employer'sestablishments.The Respondent and General Counsel stipulated in effect that Charles E. Fee, theRespondent's steward at Schmidt ; Michael O'Kane, steward at Gretz ; Lester Parker,steward at Esslinger; and John McAneny, steward at Ortheb, were either on vacationor excused absence on certain days.The Trial Examiner fails to see how temporary excused absence deprived the indi-vidual steward of his office and status as official representative of the Respondent Local830. 24DECISIONS OF NATIONAL LABOR RELATIONS BOARDA. He said, "We are tired of you guys."He said,"You are tryingto stickit up our rear ends.You are going to stick it up yours."He said, "You are notgoingto getnothing."Q. (By Mr. Brockman.)Was thereany more conversation between thetwo of you?A. He said, "If you want beer, you got to come backand sign the contract."Barrettreceived no beer at Ortlieb that day.Following his rebuff at Ortlieb, Barrett drove toEsslingen.He testified that uponhis arrival, Lester Parker, the steward for Local 830, "came out and asked if I had acard"; that he exhibited his "white card" upon which he said "okay. So Iloaded upand left there."Barrett testified that onMarch 18,he again went to Schmidt for beer; that as he"pulled up" Steward Charles Fee asked if Barrett "was going to get beer" and uponreceiving Barrett's affirmative reply asked "are you signedup?"Barrett replied"no," Fee then said "you arenot goingto get any beer."Barrett left the Schmidt brewery without beer and droveto Esslinger where:Well, I placed my order, threw my empties off. And the beer started comingout.I started loading it on my truck and [Steward] Les Parker come over andasked me if I had signed a contract. I said, "No."He said, "you can't get anybeer here."Despite Parker's statement Barrett continued to load his truck, while he did so acar arrived from which several men alighted and began to walk in front of the plat-form where Barrett was loading.They were carrying picket signs which read,"Brewing andBeerDistributors Drivers on Strike, Local 830." In the group withthe picket signs was one Stafford, a trustee of Local 830.Apparently Barrett finished loading before he left.Franklin Sizer, a member of Local 830, also a member of the Association and themanager of Queen Bee Distributing Co., a local beer distributor, whichdid notsignthe new contract with Local 830, testified to an experience at Esslinger quite similarto that of Barrett'son thesaneday,March 18, 1958.Sizer,whose testimony was not controverted, placed his order, his truck wasbeing loaded when Lester Parker, who identified himself to Sizer as the steward forLocal 830, told him "you can't get any beer," and then answered Sizer's "why?"with "You haven't signeda contract.That's it."However, Sizer's order was loaded.As Sizer was leaving he noted that Parker was walking witha signreading "BeerDistributors on Strike."Under this painted legend was writtenin ink, "iivery finelettering" "Delaware Valley Beer Distributors."Martin Miller, who operates as a local retail beer distributor, has two employees,isa member of the Association, and a member of Local 830, also visited Esslingerto get beer on March 18, but unlike Barrett and Sizer he was not successful.Miller testified, without any contradiction, that as he drove up to the Esslingerplatform he saw a group of men in front of the platform, among them was GuyBasal, presidentof Local 830, and the Respondent's steward, Lester Parker; that heattempted to place his order with Frank Feeney, the shipper of Esslinger:Mr. Feeneysaid, "Ican't load your truck while those fellows," and he pointedat the line of men, "are standingin front of the brewery." I argued with him,and asI did, Lester Parker, who had been standing in that line, walked over toMr. Feeney-TRIAL EXAMINER: Who is Lester Parker?The WITNESS: He is the steward for Esslingen.He walked over to Feeneyand pointedatme and said,"This guy doesn't get any beer.He hasn't signedthe contract." I argued a bit but I didn't get any beer.Returningto Barrett's testimony, which as heretofore found is entirely undenied,as is allthe testimony of the General Counsel's witnesses relating to incidents oc-curring during their attempts to purchase beer from Brewers and Importers. Barretttestified that on March 19 he went to Gretz, gave his order to the order taker, hischeck to the cashier, then drove to the platform with the "slip" for his purchasedmerchandise.At the platform he was stopped by Michael O'Kane, the steward forLocal 830 at Gretz who:Asked me if I signed a contract.I said,"No."He said, "Well, you can't getany beer.We won't load you." BREWERY AND BEER DISTRIBUTOR DRIVERS, ETC.25Barrett left without beer.From Gretz, the would-be purchaser of beer then droveto Ortlieb where he encountered the Respondent's steward,John McAneny. Bar-rett testified:Q.What happened at Ortlieb's?A. McAneny come out and challenged me.Q.What did he say?A. He asked me if I had signed a contract.No.He didn't ask me that.He said-he asked me if I wanted beer. I said "Yes." But he said, "youcan't have any beer."McAneny then told a workman on the platform, "Vince, unload them [emptybottles]but don't give him any beer."During thetimeBarrettwas at Ortlieb,trucks were being loaded, the trucksall bore signsor stickers reading "Signed upwith Local No. 830."These signs had been fastened to trucks since March 12.While all this was going on, Albert Shultz, one of the Respondent's trustees, waspresent "out on the street."Barrett left Ortlieb without beer.March 19 became a day of frustration for Association members seeking to pur-chase beer at their customary sources of supply.Although by March 19 theAssociation members should have been fully aware that Local 830 wouldattemptto thwart their efforts to obtain merchandise, they of course did not know thatthe Respondent's conduct could have been anticipated by those who supplied theirwares as evidenced by the testimony of a very reluctantwitness.Walter Dea, testifyingin responseto a subpena by the General Counsel andaccompanied by his personal attorney, stated that he was trafficmanagerfor Gretz;that "I deal with all the customers. I handle all the products, ingoing and outgoing,of the company. I ship and have charge of all the drivers"; that Michael O'Kaneis shop steward for Local 830 at Gretz; that early in March 1958,"Mr. O'Kanecame to me and said the distributors were not going to be loaded."12Dea who obviously sought to evade answering, however, did testify:Q. (By Mr. Brockman.)The reason the beer was stopped was becausethe distributors did notsignthe contracts, is that correct?A. That is what Mr. O'Kane told me, yes, sir.The Trial Examiner believes it is only fair to infer from the evidence consideredas a whole, including the stipulations with reference to leaves of absence and vaca-tions granted to the Respondent's stewards byallthe Brewers for approximately thesame period, that the Brewersallreceived similar information from the Respondent'sstewards at about the same time.The TrialExaminesso finds.Franklin Sizer testified that on March 19 he came to Ortlieb to obtain beer,was met by McAneny who 'told him "you can't get any beer"; that he (Sizer) thenspoke to a company platform bottling house employee giving him the office orderbut this platform employee told him "as long as those men are picketing the placeI can't serve you beer." Sizer left without beer.Norman Samoiloff, who together with his wife operatesa retailbeer distributingenterprise, is a member of Local 830 and of the Association, and who didnot signthe new contract offered by Local 830, testified, without contradiction, that on March19, he came to Ortlieb, !that Steward McAneny told him "you can't get any beer."Samoiloff testified:Q..Did he say why?A. He says, "You guys didn't signany contracts so you can't get beer."He further testified that McAneny then walked "up anddown parallelto the platform,loading platform"; that he attempted to place his order with the platform workersbut:They took my empties off and I was ready to place my order, and they allwalked off, and I was just left standing there.Odell Stukes, a beer distributor with one employee, both he and his employeebeing members of Local 830, Stukes being also a member of the Association, testifiedwithout contradiction, that on March 19 he went to Ortlieb's for stock, gave his orderto "the fellow that takes orders and loads and unloads there," who "started to loadthe truck," at which time another man came up who said to the loader "you have"Emphasissupplied. 26DECISIONS OF NATIONAL LABOR RELATIONS BOARDpickets out there" upon which the loader said to Stukes "I can't load you, I've beeninstructed not to."Stukes then went to the office, paid for the intended beer, andreturned to the loader who again refused to give him any beer.Hugh Sweeney testified without contradiction that: he is a retail beer distributor,a member of Local 830 as are his two employees; he is a member of the Associationand not a party to the Local 830 contract; on March 19 he attempted to place anorder for beer with the clerk in the platform office at Ortlieb but the clerk refusedto accept it; he then went into the main office and "got an order written" (accepted)which he took back to the loading platform but no one would wait on him; andduring these happenings he saw Steward McAneny "walking up and down in frontof the platform."Sweeney could hardly have been too greatly surprised by the March 19 occurrencefor on March 11 at Ortlieb, one of his employees, in Sweeney's presence, was refusedbeer by a platform worker who stated "that he had to have a card from the unionto be loaded with beer," and that on the same day this platform attendant also refusedto serve him. Sweeney testified:He asked me, did I have a card, a signed card from the union.Q. And what did you say?A. I said no.Q. Then what did he say?A. No beer.James Lynham, an Association member testified that on March 19 he came toOrtlieb for beer, tried to place his order with the platform man who generally waitedon him who told him "I am sorry Jim . . . I can't wait on you. I can't take yourorder."Lynham asked why and was answered, "You will have to see Mac.,McAneny."Lynham further testified he then spoke to Steward McAneny:I approached him, and I said, "Why aren't I getting beer?"And he said,"Did you sign the union contract?" I said, "You know I didn't," and he said,"Well, !then, you can't get beer."Lynham's testimony was undenied.SinclairWashington testified, without contradiction, that he is not a member ofLocal 830; is a member of the Association who did not sign the Respondent's offeredcontract; that on March 19, he went to Ortlieb attempting to get beer but could notbe served:I asked the fellow in the extreme end why we couldn't get served, why Icouldn't get served.Q.Who was this fellow on the extreme end of the platform? Do you know?A. I asked him for his name. He said, "Don't involveme init.I am not amember of Local 830."Washington continued:The WrTNESS: So he said, "Don't involve me."Well, I asked, "Why can'twe get beer?"He said, "Because a man is walking up and down in front ofyou, in front of the platform."Q. Did you reply to him?A. Yes. I replied. I said, "What do you mean, `walking' "?He said,"Well, he is picketing," me. I said,-Well, that was my first time being to thebrewery or actually being involved in anything of that sort, I said, "Well,picketing for what?"He said, "Because you are not-you haven't signed acontract."Washington left empty-handed or rather with an empty truck.The members of the Association were not only prevented from receiving mer-chandise at the Brewers because of the refusal of the Brewers' employees to servethem, as herein found, but they experienced similar difficulties at the establish-ments of various Importing Distributors during the same period.Carl Smiler testified that: he is a member of a firm operating under a State im-porting distributing license under the name of Smiler Beer Distributing Company;the firm has been party to a collective-bargaining contract with Respondent "foralmost ten years"; he is well acquainted with Guy Basal, the president of Local 830;and during the afternoon of March 11, 1958, he received a telephone call fromPresident Basal who asked him to inform the Company's shipper "not to honor thewhite cards that were issued" on that same day. BREWERY ANDBEERDISTRIBUTOR DRIVERS, ETC.27Smiler further testified:TRIAL EXAMINER: How did you know what he meant by the phrase "whitecards?"The WITNESS: Well, that particular morning, two of my trucks were downat the breweries, and we couldn't get beer because we didn't have the whitecard ourselves.The WITNESS: When we couldn't get beer that morning, I called the unionoffice and talked to Mr. Basal and he said, "Send your men over and we willissue the white cards," and we were able to get beer.Basal denied having given the above related telephone message to Smiler.From his observation of the witnesses and on the entire record in the case, theTrial Examiner credits Smiler.The parties agreed on the record that on April 3, 1958, the Honorable Francis L.Van Dusen, Judge of the United States District Court for the Eastern Districtof Pennsylvania, issued a Temporary Restraining Order prohibiting Local 830 frominterferingwith delivery of beer by the Brewers and Importing Distributors tomembers of the Association.Barrett testified that at about 3 p.m., April 3, he went to Smiler's, ordered andpaid for five cases of beer, took the warehouse order to "the man out there," thisman and another refused to serve him and told Smiler, their employer, "they werenot working there any more.They weren't loading any trucks."Smiler thenpersonally filled Barrett's order.Barrett further testified he then drove to Origlio where he attempted to leave"empties" for refund but the employees refused to accept them; that he then wentinto the office, first setting the "empties" off on the pavement himself, and asked forhis refund but that as he stood in the office a voice was heard over the "intercom"from the platform calling, "Don't give him no refund because we are not going toaccept his empties."Barrett was not then given the refund for the "empties" he hadset off.Miller testified that at about 4 p.m., April 3, he visited Origlio, placed andpaid for an order of beer, took the order slip to the platform and gave it to FrankOriglio, who acts as shipper.While Miller was waiting Frank Vadino 13 the stewardfor Local 830 at the establishment asked him (Miller) for his union card which hethen showed to Vadino.Miller asked Origlio "if I was going to get beer or not,"Origlio then told an employee "get me five quarts of Ballentine," but this employeeanswered "I'm not going to load that truck"; that Origlio immediately dischargedthe man, ordered Steward "Vadino" to load the truck, however Vadino refused andOriglio discharged him; that he then ordered a third man to load the truck wasagain refused and also discharged this man.Miller further testified:Then he turned to me and said that there was an important holiday comingup and that if he continued to fire men, he wouldn't be able to stay in business,and what did l want him to do. So 1 said, "Well, you've tried to give me beer,but if you can't, I'll just leave."Stukes testified that: on April 3, he came to Origlio, was asked at the platform"if 1 had signed the contract"; he saw President Basal, Local 830 Business AgentGrub, and Steward Vadino in the immediate vicinity, and that:I talked to Frank Origlio and I asked him, I stood around for quite some time,and Frank Origlio said to me, "1 have fired three men already and if I fire anymore, I won't have anybody here to work." Then I said, "Okay," and I took myempties and my station wagon and I moved it.Flordor L. Cicchini testified that on April 3, he came to Scott and Grauer, im-porting distributors with whom he customarily deals, placed his order with theorder taker, who in turn gave it to two platform employees, but they refused to fillthe order.Cicchini testified:Q.What happened when they were given that order? Do you know?A. They were fired. They wouldn't load it.Q.Who fired them Do you know?A.Well, sir,Mr. Grauer was on the scene at the time and he asked for themto have their cards turned in.' Basal named the steward at Orlglio's as Frank Medino. 28DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn cross-examination Cicchini testified that at the time the men were discharged,three customers' orders for beer had been placed (Sweeney, Washington, and him-sel) and given to the same men dischargedby Grauer.14Washington testified that he visited Scott and Grauer on April 3, 1958.Hetestified as follows:Well, on that day I placed an order, went to the booth and placed an orderfor beer, and I came back out. I attempted to give my order to the same fellowthat I had attempted to give it to previously on the other date.And he askedme, "Did you sign the contract _vet?" I said, "No."He sad, [sic] "Well, I amsorry.I can't serve you." I said, "Well, there is a restraining order out whichwould prohibit you from refusing to serve me beer."He said, "I don't know anything about a restraining order. I am sorry.Youhaven't signed a contract. I can't serve you."Washington then spoke to Grauer who instructed employee Alex Schroeder to fillWashington's order:And then the employee said, "No, I will not fill this man's order.He hasn'tsigned a contract.He is not a member of the union. I will not serve him."Sizer testified, corroborated by Samoiloff and Miller, that on April 7, Sizer madean attempt to buy beer at Esslinger which was at the time being picketed, the picketscarrying signs inscribed "Distributors on Strike" and written in ink "against DelawareValley"; that Sizer was told by the platform worker, "Well, as long as those menare picketing your truck, I can't serve you"; that following this Samoiloff attemptedto take pictures of the pickets, a fight took place, Sizer drew a revolver and fired it.The three would-be purchasers received no beer.The experiences of Michael V. DeRosa in his attempts to get beer from his cus-tomary suppliers furnish a summary of the common experiences of all the witnesseswho did not sign the Local 830 contract with distributors.DeRosa, a member ofthe Association, testified that at Esslinger he was told by Steward Parker, he couldget no beer until he had one of the Local 830 stickers affixed to truck, thereafter,"the man on the platform he took my empties but he wouldn't take my order."On the same day DeRosa attempted to place his order for beer in the Schmidtoffice which was customary procedure, and was told, "Sorry DeRosa, no beer."Also on March 13, he drove into Gretz, placed his order "the fellow there saidto him as he presented his paid order slip "No beer DeRosa-see the steward."DeRosa went to O'Kane, the Local 830 steward, who told him he would get no beerbecause "I had no card on the window."On March 19, DeRosa again visited Esslinger which was at the time being picketedwith signs reading "BeerDistributors on Strike" and "Delaware ValleyBeerDistrib-utors."(The Association.)Parker, the Respondent's steward, told a platformworker "No beer for DeRosa. Don't load that truck."On March 24, DeRosa placed his order in the office at Origlio, however, the plat-form man refused him service after Vadino, the Respondent's steward there, hadcalled out to him, "No beer for DeRosa.Don't load that truck."However, DeRosacontinued his attempt to get delivery of the beer he had paid for.He testified:Q. (By Mr. Brockman.)Was anyone there?A. Yes. Then Smitty, he works there for Origlio. I asked him, "how aboutgetting memy beer, Smitty?"Q.Was he standing there where Vadino spoke to you?A. Yes. I said, "how about getting my beer, Smitty?"And he said, "Getthe- out of here."Q. He used a curse word?A. Yes. I put it right down here.Mr. BROCKMAN: You are not interested in the curse word he used, sir?TRIAL EXAMINER: No.DeRosa's testimony was not denied and is credited.The record also contains testimony regarding incidents involving dealers not namedin the complaint.This testimony was taken over objection.The Trial Examinerdoes not advert to it nor base any findings thereon.14 The Trial Examiner rejected an offer of proof by the General Counsel to the effectthat at this same time Cicchini observed the U.S.marshal serving the court's temporaryrestraining order on one of the workers involved. BREWERY AND BEER DISTRIBUTOR DRIVERS, ETC.29ConclusionThere can be no doubt that because the members of the Association refused toenter into a contract with Local 830, the Respondent Local 830 brought pressureupon various individuals, not party to the disagreement between Local 830 and theAssociation (the primary employers) by inducing the employees of these employers,not party to the dispute (secondary employers), by picketing and other conduct toengage in concerted refusals in the course of their employment to perform servicesthey ordinarily performed, for the sole purpose of causing their employers (sec-ondary employers) to cease doing business with real parties to the dispute (primaryemployers) and thus force these primary employers to accept the contract offeredthem by Local 830.The conduct complained of all occurred at the premises of the secondary em-ployers, and not at the premises of the primary employers.This conduct is violative of Section 8(b) (4) (A) of the Act, as Congress "in aneffort to narrow the area of industrial strife, and thus to safeguard the national in-terest in the free flow of commerce [has banned secondary activity] when utilizedto conscript in a given struggle the employees of an employer who is not himself aparty to the dispute." 15The Respondent contends in its brief that "the Union had the right to publicizeany dispute with Beer Distributors at the Brewerieson any other sites of the trucks."The Trial Examiner is of the opinion that this contention when applied to the factsof the instant matter must be rejected, first because of the well-established opinionsof the Board as set out inGotham Broadcasting Corp.(110 NLRB 2116 enfd. 226F. 2d 90'0 (C.A. 2), cert. denied 351 U.S. 962), and also inasmuch as the conduct ofLocal 830 had the double purpose of reaching employees, if any, of the primaryemployers and also making an unlawful appeal to the employees of the secondaryemployers for an illegal purpose.A careful reading ofallthe proceedings of the Court and the Board, initially andon remand in theSalesDriverscase 16 shows that although the Court held thatpicketing at the premises of a secondary employer cannot be proscribed solely on theground that another location is available it may be prohibited if the evidence sup-ports a finding that the real purpose of the picketing was to appeal -to the employeesof the secondary employer to put pressure on their employers not a party to thedispute.Final ConclusionsBy picketing and other acts and conduct as found herein above occurring at theestablishment of Schmidt, Ortlieb, Esslinger, Gretz, Scott and Grauer, Origlio, andSmiler, the Respondent, Local 830, has induced and encouraged the employees ofthe said employer companies to engage in concerted refusals in the course of theiremployment to perform services for their respective employers, one of the objectsof the said conduct of Local 830 being to require or force Schmidt, Ortlieb, Esslinger,Gretz, Scott and Grauer, Origlio, and Smiler, to cease doing business with membersof the Association; the said conduct being violative of the Act, more particularlySection 8 (b) (4) (A) thereof.The Trial Examiner so finds.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent, Local 830, as set forth above, occurring inconnection with the operations of the Charging Party and the, Secondary Employershave a close, intimate, and substantial relation to trade, traffic, and commerce amongthe several States, and such of them as have been found to constitute unfair laborpractices, tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V.THE REMEDYHaving found that the Respondent, Local 830, has violated Section 8(b) (4) (A)of the Act, it will be recommended that it cease and desist therefrom and take cer-tain affirmative action designed to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact and upon the entire record in thecase, the Trial Examiner makes the following:15 Paper Converters Union v. LeBaron,171 F. 2d 331,334 (C.A. 9).18Sales Drivers,Helpers & Building Construction Drivers, etc.Union v. N.L.R.B.,229F. 2d 514(C.A., D.C.),for remanded decision see 116 NLRB 1020. 30DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1.The Respondent, Brewery and Beer Distributor Drivers, Helpers and PlatformMen, Local 830, International Brotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, Independent, is a labor organization within the meaning ofSection 2(5) of the Act.2.By engaging in picketing and by acts and conduct as set forth herein above,the Respondent, Local 830, has engaged in, and has induced and encouraged theemployees of Schmidt, Ortlieb, Esslinger, Gretz, Scott and Grauer, Origlio, andSmiler to engage in concerted refusals in the course of their employment to use,manufacture, process, transport, or otherwise handle or work on goods, articles,materials or commodities or to perform services, an object of the Respondent's con-duct being to force or require the above-named employers to cease doing businesswith members of the Association.By said conduct, herein found to be unlawful,the Respondent has engaged in unfair labor practices within the meaning of Section8(b)(4)(A) of the Act.3.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]SUPPLEMENTAL INTERMEDIATE REPORTThe following is from the Board's Order in the above matter dated October 20,1958:ORDEROnAugust 22, 1958,TrialExaminer Louis Plost issued his IntermediateReport in the above-entitled proceeding.The General Counsel, the ChargingParty, and the Respondent filed exceptions thereto. In its exceptions the re-spondent included as paragraph number 25 an exception to the failure of theTrial Examiner to permit Respondent to examine statements given by witnessesfor the General Counsel for the purpose of cross-examining such witnesses.Meanwhile, onAugust 28, 1958,the Board issued its Order ReopeningRecord and Remanding Proceeding inRa-RichManufacturing Corporation,121 NLRB 700, in which it held that pretrial written statements of the GeneralCounsel's witnesses which are directly related to their testimony given in theproceeding should be made available, upon proper demand, to respondentsaffected thereby.OnOctober 31, 1958,the Respondent having meanwhile filed a motion to reopenthe record the Board remanded the proceeding to the Regional Director for theFourth Region "to permit the further examining of witnesses whose pretrial state-ments have been made available to the Respondent" on its request, that testimonybe taken by Louis Plost, the Trial Examiner and further that:upon conclusion of the supplemental hearing, unless the parties waive theirrights to such hearing, the Trial Examiner shall prepare and serve upon theparties a Supplemental Intermediate Report containing findings of facts, con-clusions of law, and recommendations relating to the unfair labor practicesalleged in this proceeding, and that, following the service of such SupplementalIntermediate Report upon the parties, the provisions of Section 102.46 of theBoard's Rules and Regulations shall be applicable.A hearing was arranged and held before the Trial Examiner at Philadelphia,Pennsylvania, on May 20, 1959.1 All the parties were represented at the hearing, theRespondent had examined the pretrial statements and indicated he would questionFranklin Sizer, Odell Stukes, Hugh Sweeney, Norman Samoiloff, and Michael V.DeRosa, all of whom had previously testified.All the above-named witnesses werepresent at the hearing on May 20, however, the Respondent did not call NormanSamoiloff.No oral argument was made.No briefs were filed.The Respondent examined Sizer, Stukes, Sweeney, and DeRosa on their pretrialstatements, which each had furnished the Board. In the considered opinion of theTrial Examiner no material contradictions between the former testimony and thepretrial statement of the witness was shown in any case.The Trial Examiner askedI The delay was caused by the fact that on December 1, 1958, the Trial Examiner washospitalized and not discharged as able to perform his duties until April 1959. DU-WEL DECORATIVE COMPANY31that the pretrial statements be introduced as exhibits,which was done. The state-ments have been examined by the Trial Examiner,together with all the testimonyin the light to the original and the supplemental hearing and no material differenceexistswhich would warrant any modification of the findings and conclusions madeby the Trial Examiner in his report dated August 22, 1958.It is therefore recommended that the Board adopt the recommendations made bythe Trial Examiner in this matter in his original report dated August 22, 1958,except that the dates for compliance as to posting of notice,and notification to theRegional Director by the Respondent and action by the Board shall run from thedate of this Supplemental Report.Du-Wel Decorative Company and Du-Wel Metal Products, Inc.andInternational Association of Machinists,AFL-CIO, Peti-tioner.CasesNos. 7-RC--4132 and 7-RC-4133.November 9,1959DECISION AND DIRECTION OF ELECTIONSUpon separate petitions duly filed under Section 9(c) of theNational Labor Relations Act, a consolidated hearing was held beforeJames P. Kurtz, hearing officer.The hearing officer's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.'Pursuant to Section 3(b) of the National Labor Relations Act, theBoard has delegated its powers herein to a three-member panel[Members Rodgers, Bean, and Fanning].Upon the entire record in this case 2 the Board finds :1.Each Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of each Employer.3.The Employers moved to dismiss the petitions, on the groundthat they are barred by contracts made with the Intervenor. Inter-venor takes the same position as the Employers.Petitioner contendsthat neither contract is a bar because,inter alia,each contains a union-security clause which was made at a time when the Intervenor was notin compliance with Section 9(f), (g), and (h) of the Act then ineffect.,The record indicates that since 1954, the Intervenor has not been incompliance with the filing requirements of the Act.On November'Die Casters Independent Union, which has a current collective-bargaining agreementwith each Employer,was granted leave to intervene.We find that this interventionwas properly granted.M. d W. TransportationCo., 115 NLRB 1727.2The Employers' request for oral argument is hereby denied, because,in our opinion,the record and the Employers' brief adequately set forth the issues and the positionsof the parties.3These sections have been repealed by the Labor Management Reporting and DisclosureAct of 1959, effective September 14, 1959.However, at the time each contract, urgedherein as a bar, was executed and at the time each petition was filed, these filing pro-visions were in effect.125 NLRB No. 5.